OPINION — AG — QUESTION: " PLEAS GIVE ME YOUR OPINION TO WHETHER THE CLERK OF THE COURT TAX REVIEW (STATE AUDITOR) SHOULD  OR SHOULD NOT RECEIVE FOR FILING UNDER THE LAW NOW IN EFFECT A COPY OF THE BUDGETS OF A COUNTY AND THE MUNICIPAL SUBDIVISIONS THEREOF TOGETHER WITH THE CERTIFICATES OF VALUATIONS AND LEVIES, IN THE EVENT THE SAME SHOULD BE PRESENTED FOR FILING BEFORE THE STATE BOARD OF EQUALIZATION HAS CERTIFIED THE EQUALIZED VALUE OF THE REAL AND PERSONAL PROPERTY OF SUCH COUNTY TO THE COUNTY ASSESSOR THEREOF." — NEGATIVE CITE: 68 Ohio St. 1961 333-342 [68-333] — [68-342], 68 Ohio St. 1961 334 [68-334] (FRED HANSEN)